Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 36 is objected to because of the following informalities: please add “wherein” after 32, and amend “comprising” to –comprises—in line 1.  Appropriate correction is required.
Claim 37 is objected to because of the following informalities: please add “wherein” after 36, and amend “comprising” to –comprises—in line 2.  Appropriate correction is required.
Claim 47 is objected to because of the following informalities: please add “wherein” after 32, and amend “comprising” to –comprises—in line 1.  Appropriate correction is required.
Claim 48 is objected to because of the following informalities: please add “wherein” after 47, and amend “comprising” to –comprises—in line 1.  Appropriate correction is required.
Claim 49 is objected to because of the following informalities: please amend claim 49 to the following: “The method of claim 32, wherein the reaction conditions comprise a catalyst.”  Appropriate correction is required.
Claim 50 is objected to because of the following informalities: please add “wherein” after 32, and amend “comprising” to –comprises—in line 1.  Appropriate correction is required.
Claim 58 is objected to because of the following informalities: please add “wherein” after 57, in line 1.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32, 35, 36-37, 49-50, 52, and 57-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,468,822 to Wismer (Cited on IDS).
As to claims 32, 36, 52, and 57-58, Wismer discloses a method for preparing a copolymer composition by providing a polyisocyanate reactant mixture and reacting the polyisocyanate reactant mixture with an alkoxylated bio-oil polyol to prepared rigid or flexible polyurethane foams (Abstract, 3:11-52).  Wismer teaches the alkoxylation of wood tar (alkoxylated bio-oil, 3:52-60).
As to claim 35, Wismer discloses a method wherein solvents or surfactants (viscosity reducers) are added to polyisocyanate or polyol mixture (5:39-75).
As to claim 37, Wismer teaches suitable precursors, such as toluene diisocyanate (See Examples).
	As to claim 49, Wismer discloses wherein the reaction conditions further comprise catalysts (See Examples).
	As to claim 50, Wismer discloses a method for preparing the polyurethane copolymer under super atmospheric pressure to 100 p.s.i and at temperatures that range from 100 to 150°C (3:25-30).
	
s 57-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,017,474 to Glasser et al. (Cited on IDS).
As to claims 57-58, Glasser discloses a polyol intermediate made from lignin (bio-based) by reacting lignin with maleic anhydride and reacting this copolymer with an oxyalkylating medium to prepared a alkoxylated bio-oil polyol that is further reacted with an isocyanate medium (Abstract) to produce polyurethane products with or without simultaneous foaming (claim 58, abstract of Glasser).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,468,822 to Wismer (Cited on IDS) in view of U.S. Patent No. 4,017,474 to Glasser et al. (Cited on IDS).
As to claims 47-48, Wismer discloses a method for preparing a copolymer composition by providing a polyisocyanate reactant mixture and reacting the polyisocyanate reactant mixture with an alkoxylated bio-oil polyol to prepared rigid or flexible polyurethane foams (Abstract, 3:11-52).  Wismer teaches the alkoxylation of wood tar (alkoxylated bio-oil, 3:52-60).
Wismer does not expressly disclose the polyfunctional ester precursor.

At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the alkoxylated bio-oil polyol of Wismer for the bio-oil polyol of Glasser that comprises both ester and ether bonds to provide a polyurethane having improved and unexpected properties (4:35-40, Examples).

Claims 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,468,822 to Wismer (Cited on IDS) in view of U.S. Patent No. 3,498,940 to Laganis.
As to claims 53-54, Wismer discloses a method for preparing a copolymer composition by providing a polyisocyanate reactant mixture and reacting the polyisocyanate reactant mixture with an alkoxylated bio-oil polyol to prepared rigid or flexible polyurethane foams (Abstract, 3:11-52).  Wismer teaches the alkoxylation of wood tar (alkoxylated bio-oil, 3:52-60).  Wismer teaches that wood tar comprises organic compounds such as crotonaldehyde or butyrolactone (1:50-54).
Wismer does not teach the phenolic resin precursor are part of the precursor mixture.
Laganis discloses dimer fatty acid modified polyester-urethane compositions that are further mixed with phenol-formaldehyde resins, phenols, or aldehydes (2:72-3:5).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the phenol precursors of Laganis to the isocyanate component of Wismer to improve thermal stability (2:70).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763